Case 1:19-cv-04875-JPH-MG Document 16 Filed 05/12/20 Page 1 of 2 PageID #: 72




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

MESCO MANUFACTURING, LLC,                     )
                                              )
          Plaintiff,                          )
                                              )
          v.                                  )       Case No. 1:19-cv-04875-JPH-TAB
                                              )
MOTORIST MUTUAL INSURANCE                     )
COMPANY,                                      )
                                              )
          Defendant.                          )

  MOTION FOR TIME TO FILE RESPONSE AND TO FILE MOTION TO SET ASIDE
                         ENTRY OF DEFAULT

          Motorists Mutual Insurance Company (hereafter “MMIC”), by counsel, respectfully

moves the Court for time to file a response to Plaintiff’s Motion for Default Judgment and to file

a Motion to Set Aside Entry of Default and, in support thereof, states as follows:

1. Plaintiff filed its application for Default Judgment on January 8, 2020.

2. The Clerk entered a default as to MMIC on March 31, 2020.

3. Plaintiff filed its Motion for Default Judgment on April 5, 2020.

4. MMIC intends to file a response to the Motion for Default Judgment and to file a Motion to

     Set Aside Entry of Default.

5. MMIC believes that it has viable defenses to the claims of the Plaintiff and that the entry of

     default by the Clerk was the result of excusable neglect on the part of MMIC’s counsel.

6. MMIC requires 28 days to prepare and file its response and Motion to Set Aside.

7. Counsel for Plaintiff were advised of the intent to file this motion by email at 10:18 AM EDT

     on May 12, 2020 and requested to provide a position statement. As of this filing, as response

     from counsel has not been received.


                                                  1
Motion to file Response                                             1:19-cv-04875-JPH-TAB
Case 1:19-cv-04875-JPH-MG Document 16 Filed 05/12/20 Page 2 of 2 PageID #: 73




     Wherefore, MMIC prays that the Court allow MMIC time to prepare and file a motion to set

aside the Clerk’s Entry of Default and respond to the allegations of the Plaintiff’s Complaint and

for all other relief necessary and proper in the premises.

                                               Respectfully submitted:

                                               ROCAP LAW FIRM LLC

                                                /s/ Richard A. Rocap
                                               Richard A. Rocap, #6333-49
                                               Attorney for Motorist Mutual Insurance Company

ROCAP LAW FIRM LLC
10293 North Meridian Street
Suite 175
Indianapolis, Indiana 46290-1130
(317) 846-0700
rar@rocap-law.com


                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on May 12, 2020, a true and correct copy of the above

and foregoing Motion was filed electronically through the Court’s CM/ECF system. Service of

this filing will be made on all ECF-Registered counsel by operation of the Court’s electronic filing

system. Parties may access the filing through the Court’s system.




                                                /s/ Richard A. Rocap
                                               Richard A. Rocap, #6333-49
                                               Attorney for Motorist Mutual Insurance Company


ROCAP LAW FIRM LLC
10293 North Meridian Street, Suite 175
Indianapolis, IN 46290-1130
(317) 846-0700
rar@rocap-law.com



                                                   2
Motion to file Response                                               1:19-cv-04875-JPH-TAB
